Citation Nr: 1424012	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 2007 to June 2008.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of entitlement to service connection for an acquired psychiatric disorder been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran submitted a request to reopen the claim for an acquired psychiatric disorder in March 2014.  In a May 2014 statement, L.C., the Veteran's durable power of attorney for matters other than his VA claim, asserted that the Veteran cannot work due to his psychiatric condition, which he contends is caused or aggravated by the service-connected back condition.  

The referred claim for service connection for an acquired psychiatric disorder is inextricably intertwined with the claim of entitlement to TDIU.  The Board cannot render a decision as to TDIU until the RO adjudicates the claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Note that the Board cannot render a decision as to TDIU until the claim for service connection for an acquired psychiatric disorder is adjudicated.

2.  Readjudicate the Veteran's appealed claims.  If the claims are not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



